Case 1:17-cv-00116-IMK-JPM Document 295 Filed 12/17/19 Page 1 of 3 PageID #: 2699



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                              AT CLARKSBURG

                                                    )
                                                    )
  BIOGEN INTERNATIONAL GMBH                         )
  and BIOGEN MA INC.,                               )
                      Plaintiffs,                   )
                                                    )    Civil Action No. 1:17-cv-116-IMK
         v.
                                                    )
  MYLAN PHARMACEUTICALS INC.,                       )
                                                    )
                             Defendant.             )

                             MOTION TO PUBLICLY FILE ORDER


         Defendant Mylan Pharmaceuticals Inc. (“Mylan”), by its undersigned counsel, hereby

  moves the Court to order the Clerk to file, on the Court’s public docket, the order entered on

  November 27, 2019 at Dkt. No. 294 (the “Order”). The Order resolved an objection filed by Mylan

  to a ruling of Magistrate Judge Mazzone, and authorized Mylan to use redacted versions of

  specified documents that the Court found were not properly designated as confidential by Plaintiff.

         Mylan seeks the public filing of the Order to allow Mylan to provide the Order to the United

  States Patent and Trademark Office (“USPTO”) in a related inter partes review proceeding

  pending before the USPTO, Mylan Pharm. Inc. v. Biogen MA, Inc., IPR2018-01403 (PTAB 2018).

  The Court’s ruling on the objection is pertinent to the proceeding pending in the USPTO. Public

  filing of the Order will not cause harm to Plaintiffs and will also benefit the interests of the public

  in having access to rulings of this Court. There will be no harm to Plaintiffs because (1) the Court

  included only limited examples of information in the improperly-designated documents and (2)

  for those limited examples, the Court expressly held that the information was not confidential. See

  Dkt. 924 at 11-12 (describing, but not quoting, quarterly updates from third parties and quoting

  from emails about public press releases).
Case 1:17-cv-00116-IMK-JPM Document 295 Filed 12/17/19 Page 2 of 3 PageID #: 2700



         In addition, Mylan’s counsel provided notice to Biogen’s counsel of its intent to file this

  motion and offered Biogen’s counsel the opportunity to provide proposed redactions. In email

  correspondence dated Thursday, December 12, 2019 Biogen’s counsel informed Mylan’s counsel

  it would provide its position on Monday, December 16, 2019. On December 16, 2019, Mylan’s

  counsel again requested Biogen’s position. As of the filing of this motion Biogen’s counsel has

  not provided any proposed redactions or its position.

         Respectfully submitted this 17th day of December 2019

                                                    By: /s/Gordon H. Copland
                                                       Gordon H. Copland (WVSB#828)
  Of Counsel:                                          William J. O’Brien (WVSB#10549)
                                                       STEPTOE & JOHNSON PLLC
  Shannon M. Bloodworth                                400 White Oaks Blvd.
  SBloodworth@perkinscoie.com                          Bridgeport, WV 26330
  Brandon M. White                                     Phone: (304) 933-8000
  BMWhite@perkinscoie.com                              gordon.copland@steptoe-johnson.com
  Michael A. Chajon                                    william.obrien@steptoe-johnson.com
  MChajon@perkinscoie.com
  PERKINS COIE LLP
  700 Thirteenth Street, N.W., Suite 600
  Washington, D.C. 20005-3960
  Phone: 202.654.6200
  Facsimile: (202) 654.6211                         Attorneys for Defendant
                                                    MYLAN PHARMACEUTICALS INC.
  David L. Anstaett
  DAnstaett@perkinscoie.com
  Emily J. Greb
  EGreb@perkinscoie.com
  PERKINS COIE LLP
  33 East Main Street, Suite 201
  Madison, WI 53703
  Phone: (608) 663-7460

  Courtney M. Prochnow
  CProchnow@perkinscoie.com
  PERKINS COIE LLP
  633 W. 5th Street, Suite 5850
  Los Angeles, CA 90071
  Phone: (310) 788-9900
Case 1:17-cv-00116-IMK-JPM Document 295 Filed 12/17/19 Page 3 of 3 PageID #: 2701



                                 CERTIFICATE OF SERVICE

          I hereby certify that on the 17th day of December 2019, I filed the forgoing “MOTION TO
  PUBLICLY FILE ORDER” with the Clerk of the Court through the ECF System, which will send
  notice of the filing to the following counsel of record:


           Andrew E. Renison                                James F. Companion
            andrew.renison@finnegan.com                      jfc@schraderlaw.com
           James B. Monroe                                  Sandra K. Law
            james.monroe@finnegan.com                        skl@schraderlaw.com
           Li Feng                                          Frank X. Duff
            li.feng@finnegan.com                             fxd@schraderlaw.com
           Sanya Sukduang                                   SCHRADER COMPANION DUFF
            sanya.sukduang@finnegan.com                     AND LAW, PLLC
           Jeanette M. Roorda                               401 Main Street
            jeanette.roorda@finnegan.com                    Wheeling, WV 26003
           Paul W. Browning
            paul.browning@finnegan.com
           Lauren J. Dowty
            lauren.dowty@finnegan.com
           Laura P. Masurovsky
            laura.masurovsky@finnegan.com
           Aaron G. Glay
            aaron.clay@finnegan.com
           John E. Nappi
            john.nappi@finnegan.com
           Eric J. Fues
            eric.fues@finnegan.com
           FINNEGAN, HENDERSON, FARABOW,
           GARRETT & DUNNER, LLP
           901 New York Ave., NW
           Washington, DC 20001

                       Dated this 17th day of December 2019.

                                               /s/ Gordon H. Copland

                                             Gordon H. Copland, Esquire (WV Bar # 828)
                                             STEPTOE & JOHNSON PLLC
                                             400 White Oaks Blvd.
                                             Bridgeport, WV 26330
                                             Tel: (304) 933-8000
                                             gordon.copland@steptoe-johnson.com
